Exhibit 10.31

 

May 12, 2004

 

Mr. Rocky Gunderson

22074 Baxley Ct.

Cupertino, CA 95014

 

Dear Rocky,

 

Blue Martini Software, Inc. (“BMS”) is pleased to offer you the position of Vice
President, Marketing on the following terms.

 

You will be responsible for leading and directing all global marketing programs
and will report directly to me. You will work in our corporate headquarters in
San Mateo, California, with visits to customer sites and other travel as
required.

 

Your annual base salary will be $225,000, less payroll deductions and all
required withholdings. You will be paid on the 15th and last day of each month
and will be eligible for participation in a wide array of BMS benefit programs.
Details about these benefit programs will be reviewed during your New Hire
Orientation.

 

Other details regarding our offer are:

 

  •   We will recommend to the Board of Directors that you be granted
non-qualified stock options to purchase 130,000 shares of the company’s Common
Stock with an exercise price determined by the Board of Directors at its next
regular meeting after your start date. Terms relative to the stock program will
be as set forth in the stock agreement provided to you after the options are
granted.

 

  •   You will be eligible to participate in the Blue Martini Software Executive
Incentive Plan, awarded annually. This incentive plan provides for an additional
target incentive of up to 40% of your annual base salary, based on your
individual performance against objectives approved by your manager within 30
days from your start date. This incentive plan is funded by company financial
performance and is contingent upon successful achievement of these corporate
financial objectives. Please note, at the discretion of management, the bonus
plan may be terminated or modified at any time.

 

As a BMS employee, you will be expected to abide by BMS rules and regulations,
and sign and comply with the attached Employee Proprietary Information and
Inventions Agreement, which prohibits unauthorized use or disclosure of our
proprietary information or the proprietary information of others. Furthermore,
in accepting our offer, you acknowledge that you are not under any agreement
that would prevent you from fulfilling the duties and responsibilities set forth
in employment with BMS.

 

Core business hours are from 8:00 am to 5:00 pm, Monday through Friday. Your
specific working hours will be approved by me as your manager. As a salaried
employee, you will be expected to work additional hours as required by the
nature of your work assignments.

 

You may terminate your employment with BMS at any time and for any reason or no
reason simply by notifying the company. Likewise, BMS may terminate your
employment at any time and for any reason or no reason, with or without cause or
advance notice. This “at-will” employment relationship cannot be changed except
in writing signed by an authorized BMS officer. If you leave BMS and owe any
money, you authorize BMS to make the applicable deductions from any amounts BMS
owes you. Participation in any of our stock, compensation, benefit, and
immigration programs is not to be regarded as a guarantee of continued
employment for any particular period of time. In addition, BMS may change your
position, duties, work location, compensation, and benefits from time to time as
it deems necessary.



--------------------------------------------------------------------------------

As required by law, this offer is subject to satisfactory proof of your right to
work in the United States. Please note that because of regulations adopted in
the Immigration Reform and Control Act of 1986 (IRCA), we will require that you
present documentation demonstrating that you have authorization to work in the
United States on your first day at BMS. If you have any questions about this
requirement, which applies to United States citizens and non-United States
citizens alike, please contact Jennifer Dumalag, Benefits Manager, at
(650) 356-7664.

 

On your first day at BMS, you are required to attend New Hire Orientation
conducted by Human Resources. This meeting is held at 9:30 am at our corporate
headquarters located at 2600 Campus Drive, San Mateo, California 94403. If you
will be off-site on your first day, please contact Jennifer Dumalag, Benefits
Manager, on (650) 356-7664 by the Wednesday before your first day to arrange for
conference call participation in the meeting.

 

This letter, together with other agreements referenced in this letter, forms the
complete and exclusive statement of your employment agreement with BMS. The
employment terms in this letter supersede any other agreements or promises made
to you by anyone, whether oral or written.

 

As acceptance of the employment terms described above, please sign and date this
letter and return the originals of all documents in this package to HR
Operations, at 2600 Campus Drive, Suite 100, San Mateo, California 94403 by May
21, 2004. The additional copy of this offer letter may be retained for your
records. If you accept our offer, we will work with you to determine an
appropriate start date.

 

We look forward to your favorable reply and to a productive and enjoyable
working relationship with you.

 

Very truly yours,

 

/s/    MONTE ZWEBEN        

--------------------------------------------------------------------------------

Monte Zweben

Chief Executive Officer

 

I accept the employment terms stated in this letter, and expect to commence
employment on June 14, 2004.

 

/s/    ROCKY GUNDERSON        

--------------------------------------------------------------------------------

Candidate’s Signature

Date: May 12, 2004